DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 22-29 are objected to because of the following informalities: the limitation, “the method as defined in claim 1” should be changed to “the method as defined in claim 21”.  Appropriate correction is required.
Claims 31-40 are objected to because of the following informalities: the limitation, “The tool as defined in claim 18” should be changed to “The tool as defined in claim 30”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nyhavn (US 20130268198 (based on provisional filling date)).

Regarding Claim 21. Nyhavn teaches a method to detect a chemical in a subterranean reservoir comprising (fig. 2 & 3; [0051]-[0085]): 
simulating behavior of a chemical (i.e tracer) as the chemical moves from a reservoir to a location within a downhole tool (model world: fig.3; [0081]-[0083]); 
based on the simulation, using mathematical fitting to generate a model of the behavior (calculate concentration: fig.3; [0084]); 
using the downhole tool, sampling a downhole fluid containing the chemical (real world: fig. 3; [0050]-[0080]); 
characterizing a response of the downhole tool to the chemical using the model (knowledge base: fig. 3; [0085]); and 
operating the downhole tool in response to the characterization (well control (control downhole trace making system): fig. 3;[0085]).  

Regarding Claims 22 and 31. Nyhavn further teaches  the model is matched to downhole test data; 
the model is comprised of a gaussian model, exponential model, or double exponential model; 
the model is derived from an approximation; or 
(i.e. measured and calculated): fig.3 ).  

Regarding Claims 23 and 36. Nyhavn further teaches the downhole tool is a formation tester, a fluid identification or contamination section of a downhole tool or a nuclear magnetic resonance ("NMR") section of a downhole tool (FIG.1,  6-8).  

Regarding Claims 24 and 32. Nyhavn further teaches the simulation is a numeric simulation or finite element simulation; or the simulation is performed as part of a pre-job operation (tracer migration path model: fig. 3).  

Regarding Claims 25, 33 and 38. Nyhavn further teaches the model is adjusted while the downhole tool is downhole(well control (control downhole trace making system): fig. 3;[0085]); or the model is used to determine a concentration of the chemical in the downhole fluid (calculated concentration: fig. 3).  

Regarding Claims 26 and 34. Nyhavn further teaches the chemical is at least one of H2S, mercury, CO2, tracer, water scaling chemical, sulfur containing species, a mercaptian, filtrate tracer, a radioactive tracer, Tritium, a bromide compound, an iodide compound, a fatty acid or Nitrate anion; or the chemical is a corrosive or adsorbing chemical (tracer: fig.3).  

Regarding Claims 27 and 35. Nyhavn further teaches the chemical is detected optically, electrically or chemically; or the chemical is detected using a Gas Chromatograph, sulfur detector or nuclear magnetic resonance ("NMR") device (chemically: [0071], [0076]).  

Regarding Claims 28 and 37. Nyhavn further teaches operating the downhole tool comprises predicting, planning or adjusting in real-time a sampling job in response to the characterization (real world based on interpretation report and knowledge base: fig. 3).  

Regarding Claims 29, 39 and 40. Nyhavn further teaches the simulation uses at least one of a composition, temperature, pressure, fluid flow rate or formation tester configuration (i.e. tracer: [0081]-[0085]); or the simulation is a steady state model (steady state: [00071]).

Regarding Claim 30. Nyhavn teaches A tool for sampling fluids including a chemical in a subterranean reservoir(fig. 4; [0039], [0088]), comprising: 
a formation tester having a sampling chamber(sampling device: claim 34; [006], [0021]-[0027]; fig.1); and
 a processor coupled (tracer analyzer: [0028]-[0030]; claim 34) to the formation tester to perform operations comprising(fig. 2 & 3; [0051]-[0085]): 
simulating behavior of a chemical as the chemical moves from a reservoir to the sampling chamber(model world: fig.3; [0081]-[0083]); 
(calculate concentration: fig.3; [0084]); 
using the formation tester, sampling a downhole fluid containing the chemical(real world: fig. 3; [0050]-[0080]); 
characterizing a response of the formation tester to the chemical using the model(knowledge base: fig. 3; [0085]); and 
operating the formation tester in response to the characterization(control downhole trace making system): fig. 3;[0085]).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864